MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be                             May 23 2016, 8:55 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                      Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General

                                                         James D. Boyer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

N.H.,                                                    May 23, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1510-JT-1627
        v.                                               Appeal from the Marion Superior
                                                         Court
Indiana Department of Child                              The Honorable Marilyn Moores,
Services,                                                Judge
Appellee-Plaintiff.                                      The Honorable Larry Bradley,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1505-JT-280 and 49D09-
                                                         1505-JT-281



Altice, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016        Page 1 of 18
                                                  Case Summary


[1]   N.H. (Father) appeals the involuntary termination of his parental rights to his

      children. He raises the following issues on appeal:

               1. Did the trial court abuse its discretion in denying his motion
               for a continuance?


               2. Was the trial court’s order terminating his parental rights
               supported by sufficient evidence?


[2]   We affirm.


                                         Facts & Procedural History


[3]   Father and K.S. (Mother)1 have two children together, H.H. (Daughter), who

      was born in 2012, and J.H. (Son), who was born in 2014 (collectively, the

      Children). On February 20, 2014, the Department of Child Services (DCS)

      filed a petition alleging that Son was a Child in Need of Services (CHINS)

      because he had tested positive for methadone at birth. A month later, DCS

      filed a petition alleging that Daughter was a CHINS because she had been

      found unsupervised while in Father’s care and Father tested positive for

      amphetamines and methamphetamine. The Children were both placed in

      foster care.




      1
       Mother consented to the termination of her parental rights and does not participate in this appeal.
      Accordingly, we limit our recitation of the facts to those relevant to Father’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016               Page 2 of 18
[4]   Prior to the CHINS determination, Father was referred for a substance abuse

      assessment, which he completed in April 2014. In May 2014, the Children

      were adjudicated CHINS, and following a dispositional hearing, Father was

      ordered to participate in a number of services, including home-based

      counseling, a substance-abuse assessment, random drug screens, a

      psychological evaluation, and a parenting program. Father was also ordered to

      complete all treatment recommendations developed as a result of the substance-

      abuse assessment and psychological evaluation.


[5]   Father did not follow through with treatment recommendations resulting from

      his April 2014 substance-abuse assessment. Specifically, it was recommended

      that Father participate in outpatient treatment until he could be admitted into

      inpatient treatment. It was also recommended that Father complete individual

      therapy, weekly drug screens, a clinical interview, and a parenting assessment.

      Father attended one therapy session, and it was recommended that he

      participate in an inpatient program before furthering his substance abuse

      services “due to his high needs.” Transcript at 13. DCS repeatedly attempted to

      contact Father to arrange inpatient treatment, but Father did not respond.

      Father did not complete a June 2014 referral for a second substance-abuse

      assessment. Father also failed to participate in home-based case management

      and was inconsistent with submitting to random drug screens and participating

      in supervised visitation.


[6]   Father was arrested in August 2014 and spent seven months in jail. While

      Father was incarcerated, the trial court ordered that his supervised visitation be

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 3 of 18
      suspended until he consistently participated in services for a period of one

      month. Upon his release in March 2015, Father contacted DCS and was again

      referred for services. At a permanency hearing on April 17, 2015, DCS

      reported that Father had tested positive for methamphetamine a few days after

      his release from jail. DCS also reported that Father been referred for a mental

      health evaluation and detox, but that he had not engaged in those services. At

      that time, the trial court changed the permanency plan for the Children to

      adoption.


[7]   Father subsequently completed a substance-abuse assessment and a five-day

      detox program. He was required to enroll in inpatient treatment by April 27,

      2015, but he failed to do so. On May 7, 2015, DCS filed its termination

      petition. Father was arrested again in June 2015, and he remained incarcerated

      at the time of the September 1, 2015 termination hearing, at which he appeared

      telephonically.2 At the conclusion of the hearing, the trial court took the matter

      under advisement. On September 18, 2015, the trial court issued its order

      terminating Father’s parental rights to the Children. Father now appeals.

      Additional facts will be provided as necessary.


                                           Discussion & Decision




      2
        The transcript lists the date of this hearing as August 31, 2015. However, the Chronological Case Summary
      lists the date as September 1, 2015.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016            Page 4 of 18
[8]    When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences most favorable to the judgment. Id. In deference to

       the trial court’s unique position to assess the evidence, we will set aside its

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       In re L.S., 717 N .E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied. Thus, if the

       evidence and inferences support the decision, we must affirm. Id.


[9]    The trial court entered findings in its order terminating Father’s parental rights.

       When the trial court enters specific findings of fact and conclusions thereon, we

       apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine whether the

       evidence supports the findings, and second we determine whether the findings

       support the judgment. Id. “Findings are clearly erroneous only when the

       record contains no facts to support them either directly or by inference.” Quillen

       v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous

       only if the findings do not support the court’s conclusions or the conclusions do

       not support the judgment thereon. Id.


[10]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet
       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 5 of 18
       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


                                        1. Motion for Continuance


[11]   Father first argues that the trial court abused its discretion by denying his

       motion to continue the termination hearing. “A trial court’s ruling on a motion

       for a continuance in a termination of parental rights case is reviewed for an

       abuse of discretion.” In re E.D., 902 N.E.2d 316, 321 (Ind. Ct. App. 2009),

       trans. denied. An abuse of discretion may be found when the moving party has

       shown good cause for granting the motion, but no abuse of discretion will be

       found when the moving party has not demonstrated prejudice resulting from

       the denial of the motion. In re K.W., 12 N.E.3d 241, 244 (Ind. 2014).


[12]   Father argues that he was entitled to a continuance because, according to his

       own testimony, he expected to sign a plea agreement resulting in his discharge

       to work release or home detention in November 2015, and he believed his latest

       possible release date would be March 2016—that is, six months after the

       termination hearing. Father argues that if his request had been granted, he

       would have had the opportunity to participate in services upon his release from

       jail and demonstrate his ability to remain drug free and provide a stable

       environment for the Children. In support of this claim that he desired to


       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 6 of 18
       participate in services, Father notes that he completed a number of voluntary

       programs while incarcerated.


[13]   Father directs our attention to Rowlett v. Vanderburgh Cnty. Office of Family &

       Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied,3 in which this

       court reversed the trial court’s denial of a motion to continue a termination

       hearing. The father in that case was arrested, convicted, and incarcerated

       shortly after the CHINS case was initiated, and he was due to be released

       within six weeks of the termination hearing. Id. at 618. He requested the

       continuance because he wanted an opportunity to become established in the

       community and to participate in reunification services. Id. at 619. This court

       reversed the denial of his motion because he “had not had the opportunity to

       participate in services offered by [DCS] or to demonstrate his fitness as a

       parent.” Id. The court noted that termination was “particularly harsh” because

       the father had participated in numerous services and programs while

       incarcerated. Id. Specifically, he “had participated in nearly 1,100 hours of

       individual and group services, including services in encounters, anger

       management and impulse control, parenting skills, domestic violence, self-

       esteem, self-help, and substance abuse.” Id. at 622. Additionally, he had

       maintained a relationship with his children through letters and phone calls. Id.




       3
         The other cases Father cites in support of his argument that he established good cause for a continuance are
       inapposite because they do not discuss the issue of whether the trial court abused its discretion in denying a
       parent’s motion for a continuance. Instead, they address the sufficiency of the evidence supporting the trial
       court’s ruling on a petition to terminate parental rights. We address Father’s sufficiency argument separately.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016               Page 7 of 18
[14]   This case is readily distinguishable. Father has not been incarcerated

       throughout the entirety of the CHINS and termination cases. Instead, he has

       had multiple arrests after the Children were removed. Father continued to use

       drugs during the CHINS case, testing positive for methamphetamine shortly

       after being released from a seven-month stint in jail. Indeed, Father testified

       that the last time he used drugs was June 18, 2015—the date of his last arrest.

       Moreover, Father failed to participate in reunification services on two separate

       occasions when he was not incarcerated and he has not had contact with the

       Children since July 2014. Additionally, according to his own testimony, under

       the terms of his expected plea agreement, Father could have spent as long as six

       more months in jail following the termination hearing. Finally, Father’s

       participation in programs while incarcerated is not nearly as extensive as that of

       the father in Rowlett, and while a number of Certificates of Completion were

       entered into evidence showing that Father had participated in programs during

       his incarceration, none of the certificates address substance-abuse treatment.4


[15]   In sum, Father has had the opportunity to engage in reunification services as

       ordered, and he has consistently chosen not to do so. In light of Father’s dismal

       track record, we cannot conclude that the trial court abused its discretion in




       4
        Although Father testified that he participated in programs relating to substance abuse and relapse
       prevention and that he had been active in Alcoholics Anonymous and Narcotics Anonymous, he presented
       no documentary evidence supporting these assertions.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016       Page 8 of 18
       declining to allow him still more time to demonstrate that he could become an

       adequate parent.


                                      2. Sufficiency of the Evidence


[16]   Father also challenges the trial court’s judgment terminating his parental rights

       as unsupported by the evidence. First, Father argues that a number of the trial

       court’s factual findings are clearly erroneous. Specifically, Father challenges

       the trial court’s finding number 13, in which the court stated that

       “[d]etoxification and substance abuse assessments were referred in June 2014.

       [Father] failed to participate.” Appellant’s Appendix at 20. Father argues that

       this finding is clearly erroneous because he underwent a substance-abuse

       assessment and detox program in April 2015. Father fails to note that those

       services were not completed until after he was referred for services a second

       time after being released from jail in March 2015. The trial court’s finding that

       Father did not complete the substance-abuse services referred in June 2014 is

       supported by the record.


[17]   Father also challenges finding number 15, in which the trial court stated that

       “[a] drug screen referral was made in April 2014. No screens were conducted.”

       Id. DCS concedes that this finding is not supported by the record, noting that

       the evidence presented at the termination hearing instead established that

       Father submitted to some drug screens, but his participation was inconsistent.

       Although the trial court’s finding that no screens were conducted was incorrect,

       in light of Father’s failure to consistently submit to drug screens, we conclude


       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 9 of 18
       that the error was not so serious that it affected the trial court’s ultimate

       decision. See In re A.C.B., 598 N.E.2d 570, 573 (Ind. Ct. App. 1992) (affirming

       the termination of parental rights despite an erroneous finding because the error

       was “not of such magnitude that it calls into question the court’s conclusion”).


[18]   Father next challenges finding number 17, in which the trial court stated that

       “[p]arenting time was to take place two times a week and a referral started [o]n

       May 27, 2014. Sessions were closed out by the supervising agency due to

       [Father] not appearing, or cancelling, too many times.” Appellant’s Appendix at

       21. This finding is clearly supported by the testimony of Family Case Manager

       (FCM) Sonja Daniel. Specifically, FCM Daniel testified that Father “began

       seeing his children for visits on May 27th, 2014 and visits occurred up until July

       3rd, 2014 and that was because the Children’s Bureau closed out due to too

       many no shows and cancellations on [Father’s] behalf.” Transcript at 18.


[19]   Father also takes issue with finding number 27, in which the trial court states

       that Father “was in a detoxification program from April 21, 2015 through April

       25, 2015. He failed to follow up with treatment thereafter.” Appellant’s

       Appendix at 21. Father argues that he did, in fact, follow up with four to six

       weeks of treatment before becoming incarcerated. The record indicates that

       although Father completed detox in April 2015, he did not enroll in inpatient

       treatment as recommended by the service provider. Although Father testified

       that he “went to Midtown [and] . . . was there for about four to six weeks,” he

       did not explain what services he received there. Transcript at 113. In any event,

       Father presented no evidence supporting his assertion that he received

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 10 of 18
       treatment of any kind at Midtown, and the trial court was not required to credit

       Father’s testimony to that effect. Finding number 27 is supported by the record.


[20]   Father next challenges finding number 28, which simply states that “[n]o other

       services were completed.” Appellant’s Appendix at 21. To be fully understood,

       this finding must be read in conjunction with the preceding findings, which

       state that upon his release from jail in March 2015, Father was referred for

       detox, substance-abuse treatment, random drug screens, and home-based

       therapy and case management. Finding number 28 indicates that aside from

       the detox program mentioned in finding number 27, Father did not complete

       any of those services. This finding is supported by the record.


[21]   Father next takes issue with finding number 39, which states in relevant part

       that “[w]ithout successfully addressing substance abuse addiction, [Father]

       would not be able to provide the [C]hildren with a safe environment. His

       pattern of criminal activities could lead to further instability and not being

       available to parent.” Appellant’s Appendix at 21-22. Father claims that he

       addressed his addiction and criminal behavior by participating in substance-

       abuse assessments, an aftercare program (apparently referring to the services he

       claims to have received at Midtown), and various programs while in jail. As we

       noted above, Father submitted no evidence supporting his claim that he

       participated in substance-abuse treatment at Midtown, and although Father

       participated in programs while incarcerated, he submitted no evidence that any

       of those programs addressed substance abuse. Although Father participated in

       a substance-abuse assessment and detox program, he did not follow up with

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 11 of 18
       treatment recommendations. In light of Father’s untreated substance-abuse

       problems and his history of committing substance-related offenses, it was

       perfectly reasonable for the trial court to find that Father’s patterns of behavior

       could lead to further instability and future incarcerations.


[22]   Father also challenges the trial court’s “Combined Finding/Conclusion 40,”

       Appellant’s Brief at 25, in which the trial court stated that this case is

       distinguishable from In re K.E., 39 N.E.3d 641, 644 (Ind. 2015), in which our

       Supreme Court reversed the termination of an incarcerated father’s parental

       rights. Although this case and K.E. share certain factual similarities, the cases

       are readily distinguishable. Notably, the father in K.E. was incarcerated prior to

       the child’s birth and remained so throughout the entirety of the CHINS and

       termination proceedings and therefore had no opportunity to participate in

       services in the community. Id. Additionally, the father in K.E. had maintained

       contact with the child through visitation and nightly phone calls. Id. In this

       case, however, Father, had the opportunity to participate in services while he

       was not incarcerated, and instead continued to use drugs and commit crimes.

       Moreover, his supervised visitation with the Children was ended after he

       repeatedly cancelled and/or failed to show up, and his visits were never

       reinstated because he failed to participate in services and provide clean drug

       screens. The trial court’s finding that K.E. is distinguishable from this case is

       not clearly erroneous.


[23]   We next address Father’s argument that the findings were insufficient to

       support the trial court’s ultimate judgment terminating his parental rights.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 12 of 18
       Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


                 (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the child. I.C. § 31-35-2-

       4(b)(2)(C).


[24]   Father challenges the trial court’s findings as to subsection (b)(2)(B)(i) and (ii).

       We note that DCS was required to establish only one of the three requirements

       of subsection (b)(2)(B) by clear and convincing evidence before the trial court

       could terminate parental rights. See In re L.V.N., 799 N.E.2d 63, 69 (Ind. Ct.

       App. 2003). Here, the trial court found that DCS presented sufficient evidence

       to satisfy two of those requirements, namely, that there is a reasonable

       probability the conditions resulting in the Children’s removal or continued

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 13 of 18
       placement outside Father’s care will not be remedied and that the continuation

       of the parent-child relationship poses a threat to the Children’s well-being. See

       I.C. § 31-35-2-4(b)(2)(B)(i), (ii). We focus our inquiry on the requirements of

       subsection (b)(2)(B)(i)—that is, whether there was sufficient evidence to

       establish a reasonable probability that the conditions resulting in the Children’s

       removal or continued placement outside Father’s care will not be remedied.


[25]   In making such a determination, the trial court must judge a parent’s fitness to

       care for his or her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. The court must also evaluate the parent’s

       habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation of the child. Id. In making this

       determination, courts may consider evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment. A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.

       The court may also consider the parent’s response to the services offered

       through DCS. Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       372 (Ind. Ct. App. 2007), trans. denied. “A pattern of unwillingness to deal with

       parenting problems and to cooperate with those providing social services, in

       conjunction with unchanged conditions, support a finding that there exists no

       reasonable probability that the conditions will change.” In re L.S., 717 N.E.2d

       at 210. Moreover, the failure to exercise visitation demonstrates a “lack of

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 14 of 18
       commitment to complete the actions necessary to preserve [the] parent-child

       relationship.” Lang, 861 N.E.2d at 372 (quoting In re A.L.H., 774 N.E.2d 896,

       900 (Ind. Ct. App. 2002)) (alteration in original).


[26]   The trial court made the following finding with respect to subsection

       (b)(2)(B)(i):


               There is a reasonable probability that the conditions that resulted
               in the children’s removal and continued placement outside the
               home will not be remedied by their father. [Father] has had a
               number of months while not incarcerated to demonstrate he is
               able or willing to make the effort needed to be given additional
               time to pursue reunification. However his lack of participation in
               services and parenting time, and his pattern [of] drug use and
               criminal activities evidences he is not able or willing to overcome
               conditions.


       Appellant’s Appendix at 21.


[27]   On appeal, Father argues that he demonstrated he is willing and able to make

       the necessary changes by completing a substance-abuse assessment, detox, and

       participating in programs in jail. As we have explained, however, Father never

       followed through with substance-abuse treatment as ordered and he continued

       to use drugs even after the termination petition was filed. Father also failed to

       participate in home-based services and he did not consistently submit to

       random drug screens. Although Father was incarcerated and therefore unable

       to participate in services throughout much of the underlying CHINS case, it is

       well settled that “[i]ndividuals who pursue criminal activity run the risk of being

       denied the opportunity to develop positive and meaningful relationships with

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 15 of 18
       their children.” Castro v. Ind. Office of Family & Children, 842 N.E.2d 367, 374

       (Ind. Ct. App. 2006) (quoting Matter of A.C.B., 598 N.E.2d 570, 572 (Ind. Ct.

       App. 1992)), trans denied. Moreover, Father failed to participate in services

       when he was not incarcerated, even failing to consistently attend supervised

       visitation. After Father’s visits were suspended, he did not participate in

       services and provide clean drug screens as necessary to have his visits

       reinstated, and as a result, he has not had contact with the Children since July

       2014. As for Father’s assertion that his participation in services while in jail

       precludes a finding that conditions will not be remedied, our Supreme Court

       has explained that the trial court may in its discretion weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. In re

       K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013).


[28]   Father also directs our attention to his own testimony that he had been drug

       free for three months at the time of the termination hearing. We note, however,

       that Father was incarcerated during that entire period, and he immediately

       went back to using drugs the last time he was released from jail in March 2015.

       For all of these reasons, the trial court’s finding that there is a reasonable

       probability that the conditions resulting in the Children’s removal and

       continued placement outside Father’s care will not be remedied is amply

       supported by the evidence. Father’s arguments to the contrary are merely

       requests to reweigh the evidence.


[29]   Father also challenges the trial court’s finding that termination of his rights is in

       the Children’s best interests. In determining whether termination of parental

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 16 of 18
       rights is in the best interests of a child, the trial court is required to look beyond

       the factors identified by DCS and consider the totality of the evidence. In re

       J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). In so doing, the trial court

       must subordinate the interest of the parent to those of the child, and the court

       need not wait until a child is irreversibly harmed before terminating the parent-

       child relationship. McBride v. Monroe Cnty. Office of Family & Children, 798

       N.E.2d 185, 199 (Ind. Ct. App. 2003).


[30]   Here again, Father’s argument is simply a request to reweigh the evidence.

       Throughout the entirety of these proceedings, Father has been using drugs and

       has been in and out of jail. Consequently, he has been unable to be a stable

       presence in the Children’s lives or provide adequate supervision. Father’s

       arguments to the contrary notwithstanding, he had made no real progress

       toward these goals at the time of the termination hearing. According to his

       own testimony, he was facing as much as six more months in jail before he

       would have the opportunity to even begin to demonstrate that he could

       participate in services consistently, remain drug free, and provide an

       appropriate home. The Children cannot wait forever; they need stability and

       permanency now. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010)

       (explaining that “a child’s need for permanency is an important consideration

       in determining the best interests of a child”). For all of these reasons, we

       conclude that the evidence presented was sufficient to support the trial court’s

       finding that termination was in the Children’s best interests.


[31]   Judgment affirmed.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 17 of 18
[32]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1510-JT-1627 | May 23, 2016   Page 18 of 18